Title: From James Madison to Richard Rush, 11 September 1815
From: Madison, James
To: Rush, Richard


                    Confidential
                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 11. 1815
                    
                    I am informed thro’ confidential channels, that Joseph Bonaparte is arrived at N.Y. under an assumed name, that he considers it proper to report himself to this Govt—that he would set out from N.Y. on tomorrow (tuesday,) accompanied by Commodore Lewis, for that purpose; and be in Washington on thursday or friday on his way to Montpelier, under cover always of an assumed name. The motive to this step is probably a mistaken calculation of the respect he wishes to pay to the Govt. whose protection he seeks; but this step itself is very little consistent with his anxiety to conceal his arrival, a knowledge of which would increase the vigilance of B. Cruisers agst. those who are following him. It would be impossible for him to travel hither & return without awakening a successful curiosity, if it were proper for me to be a positive party to his disguise. Commodore Lewis has been doubtless misled by a benevolent sympathy, into a forgetfulness of the impropriety of his course, without a previous sanction for it.
                    As you will at once seize the proper view of the case I must ask the favor of you to see Mr. R. Cutts & Mr. Forrest who can explain its particulars, and who will participate as far as necessary in the means of letting it be understood that such a visit from such a person under such circumstances is neither necessary, nor expedient: that the party must derive his protection from the laws, independently of the Ex. authority; and that if he chuses to make a report of himself to the Govt. it can be done as well on paper as in person; and much more respectfully in an open than in a disguised manner. I calculate with certainty that, without accident to the mail, this will

reach you in time for your interposition, before the passage of the travellers through Washington. Affece. respects
                    
                        
                            James Madison
                        
                    
                